Case 7:19-cv-10826-CS Document 17-2 Filed 03/04/20 Page 2 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

__ _- — peqererrvarmmnsenmaeuemar viii BRI X
DEBORAH ALISON THOMAS as Administrator of Docket No.: 7:19-cv-10826
the Estate of PAGET BEAZER Deceased, and
DEBORAH ALISON THOMAS, Individually,
Plaintiff,
- against -
MONSANTO COMPANY,
Defendant.
pene a woe ----X

EGPOSED| ORDER GOVERNING PRIVILEGE LOGS

For good cause shown, the Court hereby orders as follows:

A. Asserting Privilege or Protection. A party who withholds or redacts documents
or information contained within a document on the grounds of attorney-client privilege and/or
work product protection, or any other asserted privilege, shall provide:

1. A listing of such documents in electronic spreadsheet format providing the
following objective metadata fields (“objective metadata” does not include substantive
content from, or a subjective description of, the document being withheld or redacted)
where available:

a. the Bates number of the document (or unique document identifier);

b. the nature of the privilege asserted (“attorney-client privilege” or
“attorney work product’);

c; the name(s) of the author(s) of the document (if known or
knowable) (for email chains, because metadata only captures the
author(s) of the most recent email in the chain, all emails in the
same chain will be listed together in the log and the emails within
the chain to which privilege is asserted will state “attorney-client

privilege” or “attorney work product’);
Case 7:19-cv-10826-CS Document17-2 Filed 03/04/20 Page 3 of 4

d. the name(s) of the recipient(s) of the document, including anyone
who was sent the document as a “CC” or a “BCC” (if known or
knowable) (for email chains, because metadata only captures the
recipients of the most recent email in the chain, all emails in the
same chain will be listed together in the log and the emails within
the chain to which privilege is asserted will state “attorney-client
privilege” or “attorney work product”);

e. the document type, including, for example, whether the document
is an email, paper file, a spreadsheet, or other descriptive identifier
of the document type; and

f. the date the document was created (Gif known or knowable), sent (if
applicable), and last modified (if applicable).

2. The names of the individuals who are identified prior to providing the
privilege log as being attorneys will be highlighted on the log; if it is discovered that
names of other attorneys on the log were not highlighted, the opposing party will be
notified with an offer to provide a replacement log. In addition to the preceding
paragraph, the withholding/redacting party will also include the following information in
its privilege log entries (provided the party remains willing to meet and confer further on

specific documents after production of this privilege log):

 

 

 

 

 

 

 

 

 

Document Type | From and to whom Content

Email from attorney to client | conveying legal advice

Email Attach. from client to attorney | requesting legal advice
Memorandum between attorneys discussing legal advice

Letter between clients discussing litigation

Other Document atone client and Piieation in anticipation of/for

 

 

 
Case 7:19-cv-10826-CS Document 17-2 Filed 03/04/20 Page 4 of 4

As an alternative to the categories in the preceding paragraph, or where they do
not apply, the withholding/redacting party may provide alternate individualized
descriptions for such documents.

B. Challenging Asserted Privilege and Protection. After receipt of such a
privilege log, any Party may dispute a claim of privilege or protection, however, prior to any
submission to the Court for an in camera review, the Party disputing a claim of privilege or
protection shall provide in writing the identification of the documents for which it questions the
claim of privilege or protection and the reasons (including legal support) for its assertion that the
documents are not privileged or protected. Within thirty days, the Party seeking to support the
claim of privilege or protection shall provide a written response supporting the claim of privilege
or protection (including legal support). The Parties will then meet and confer in good faith as to
the claims of privilege or protection. If agreement cannot be met after fifteen (15) business days,
any party may thereafter submit the material under seal to the Court for a determination as to
privilege or protection. If/when challenges are presented to the Court, the parties’ positions on
those documents will be affirmed by counsel pursuant to Rule 11. Ifa party believes the
circumstances require different timing or procedure, they shall meet and confer on alternatives to
resolving any disputes and if unable to agree may present the issue to the Court.

C. Time for Providing Privilege Log. The producing party shall provide the
information required by paragraph “A” to the receiving party within 30 days of withholding or

redacting the related documents.

IT IS SO ORDERED.

Date: DIS 2020 Wig Peder

HONORABLE CATHY SEIBEL
United States District Judge
